DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (20160313488).
Chang et al. show a light source unit comprising a light source section (21) and a light guide unit including a plurality of elongated light guides (11) arranged side-by-side (figures 10A, 10B, 11A, 11B, 12, 13), the light guides having end surfaces (11a) through which light from the light source section enters the light guides, wherein the end surfaces of the light guides are arranged along a specific arc on a plane orthogonal to a long edge direction of the light guides (figures 10A, 10B, 11A, 11B, 12, 13).
With regards to claim 4, a display apparatus comprising the light source unit according claim l and a display panel (3) curved along the specific arc (figure 13).
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ligas et al. (20160245986).
Ligas et al. show a light source unit comprising a light source section (202) and a light guide unit including a plurality of elongated light guides (102) arranged side-by-side (figures 9A-9G, 13, 17, 18, 20, 21, 23, 25), the light guides having end surfaces (112) through which light from the light source section enters the light guides, wherein the end surfaces of the light .
Claims 1 to 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN204062660).
Li shows a light source unit comprising a light source section (2) and a light guide unit including a plurality of elongated light guides (11) arranged side-by-side (figures 1, 2), the light guides having end surfaces (figure 2, the light incident surfaces) through which light from the light source section enters the light guides, wherein the end surfaces of the light guides are arranged along a specific arc on a plane orthogonal to a long edge direction of the light guides (figure 1).
With regards to claim 2, wherein the light source section includes a flexible substrate curved along the specific arc (figures 1, 2, abstract, line 3), and a plurality of LEDs (abstract, line 1) mounted on a curved surface of the curved substrate (figures 1, 2).
With regards to claim 3, wherein each of the LEDs has a light emitting surface orthogonal to the curved surface of the curved substrate (figure 2), and the light emitting surfaces face the end surfaces of the light guides (figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Arvind S (20150185544).
Chang et al. disclose the invention substantially as claimed including a plurality of light sources (21) mounted on a surface of a circuit substrate (known included features to operate the light sources) curved along the specific arc (figures 10A, 10B, 11A, 11B, 12, 13, note the arc curve light sources) with the exception of disclosing that the substrate is a flexible substrate and the light sources are a plurality of LEDs.
Arvind S teaches that it is known to mount the light sources comprising a plurality of LEDs (504) on a flexible circuit substrate (502) for many beneficial features including a thin 
It would have been obvious to one skilled in the art to replace the light sources mounted on the circuit substrate of Chang et al. with a plurality of LEDs mounted on a flexible surface of a flexible substrate, as taught by Arvind S, to not only obtain a low heat and a low power consumption but also a thin and flexible profile for easily conforming to the curve along the specific arc.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Li.
Chang et al. disclose the invention substantially as claimed including a plurality of light sources (21) mounted on a surface of a circuit substrate (known included features to operate the light sources) curved along the specific arc (figures 10A, 10B, 11A, 11B, 12, 13, note the arc curve light sources) with the exception of disclosing that the substrate is a flexible substrate and the light sources are a plurality of LEDs.
Li teaches that it is known to mount the light sources comprising a plurality of LEDs (2) on a flexible circuit substrate (abstract, line 3, flexible LED lamp strip) so that light source section has the flexibility of applying to both planar backlight light guide unit and non planar backlight light guide unit to accommodate wide variety of applications (abstract, lines 11 to 13).  Wherein each of the LEDs has a light emitting surface orthogonal to the surface of the substrate, and the light emitting surfaces face the end surfaces of the light guides (figure 2) as claimed in claim 3.
It would have been obvious to one skilled in the art to replace the light sources mounted on the circuit substrate of Chang et al. with a plurality of LEDs mounted on a flexible surface of a flexible substrate, as taught by Li, so that the light source section has the flexibility of applying to both planar backlight light guide unit and non planar backlight light guide unit to accommodate wide variety of applications.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ligas et al. in view of Arvind S.

Arvind S teaches that it is known to mount the light sources comprising a plurality of LEDs (504) on a flexible circuit substrate (502) for many beneficial features including a thin profile, low heat low power consumption and easily conformed to different angles thus improving a degree of freedom in project design, light weight, low cost, good thermal dissipation performance (paragraph 0020, lines 12 to 16, paragraph 0028, lines 3 to 9).  Wherein each of the each of the LEDs has a light emitting surface orthogonal to the surface of the substrate, and the light emitting surfaces face the end surfaces of the light guides (figure 5) as claimed in claim 3.
It would have been obvious to one skilled in the art to replace the circuit substrate of Ligas et al. with a flexible substrate, as taught by Arvind S, to not only obtain a low heat and a low power consumption but also a thin and flexible profile for easily conforming to the curve along the specific arc.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ligas et al. in view of Li.
Ligas et al. disclose the invention substantially as claimed including a plurality of light emitting diodes (204, paragraph 0057, line 7) mounted on a surface of a printed circuit substrate (206) curved along the specific arc (figures 15, 16) with the exception of disclosing that the substrate is a flexible substrate.
Li teaches that it is known to mount the light sources comprising a plurality of LEDs (2) on a flexible circuit substrate (abstract, line 3, flexible LED lamp strip) so that the circuit substrate has the flexibility of applying to both planar backlight light guide unit and non planar backlight light guide unit to accommodate wide variety of applications (abstract, lines 11 to 13).  Wherein each of LEDs has a light emitting surface orthogonal to the surface of the substrate, and the light emitting surfaces face the end surfaces of the light guides (figure 2) as claimed in claim 3.
It would have been obvious to one skilled in the art to replace the circuit substrate of Ligas et al. with a flexible substrate, as taught by Li, so that the light source section has the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ligas et al. in view of Chang et al.
Ligas et al. disclose the invention substantially as claimed with the exception of disclosing a display apparatus comprising and a display panel curved along the specific arc.
Chang et al. teach a display apparatus comprising and a display panel (3) curved along the specific arc (figure 13).
It would have been obvious to one skilled in the art to provide the light source unit of Ligas et al. with a display apparatus comprising and a display panel curved along the specific arc, as taught by Chang et al., to display image.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chang et al.
Li discloses the invention substantially as claimed with the exception of disclosing a display apparatus comprising and a display panel curved along the specific arc.
Chang et al. teach a display apparatus comprising and a display panel (3) curved along the specific arc (figure 13).
It would have been obvious to one skilled in the art to provide the light source unit of Li with a display apparatus comprising and a display panel curved along the specific arc, as taught by Chang et al., to display image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .




/Y M. Lee/
Primary Examiner, Art Unit 2875